Citation Nr: 0725905	
Decision Date: 08/20/07    Archive Date: 08/29/07

DOCKET NO.  05-27 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


WITNESSES AT HEARING ON APPEAL

Appellant and R.S.R.


ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel



INTRODUCTION

The veteran had verified active duty service from November 
1944 to January 1946 as a recognized guerilla.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Philippines.  

The RO previously denied a claim of entitlement to service 
connection for the cause of the veteran's death in August 
2003.  The appellant was notified of that determination in 
August 2003, but she did not perfect her appeal by filing a 
timely VA Form 9.  See 38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. § 20.202 (2003).  That decision is final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2003).  

Effective October 7, 2004, VA amended provisions of 38 C.F.R. 
§ 3.309(c)(2), pertaining to POWs.  69 Fed. Reg. 60083-01 
(October 7, 2004).  Under the new regulation, stroke 
(cerebrovascular disease), is now considered a disease for 
which service connection would be presumed for POWs.  69 FR 
60083-60090 (October 7, 2004) (codified at 38 C.F.R. § 
3.309(c)(2005)).  

Under appropriate circumstances, an intervening change in 
applicable law may entitle a claimant to receive 
consideration of a claim de novo, or as a "new" claim, even 
though the claim is based on essentially the same facts as 
those in a previously adjudicated claim.  Routen v. West, 142 
F.3d 1434, 1441-42 (Fed. Cir. 1998); Spencer v. Brown, 17 
F.3d 368, 372 (Fed. Cir. 1994), aff'g 4 Vet. App. 283, 288-89 
(1993).  Promulgation of the VA regulation regarding service 
connection for stroke for POWs following the prior RO 
decision provides a "new basis of entitlement or benefit" 
to which de novo adjudication is not precluded.  Id.  Thus, 
the Board will consider the appellant's instant claim as a 
new claim, rather than as an attempt to reopen a previously 
denied claim.  Further, the Board's review will be limited to 
a possible grant of service connection on the basis of the 
new regulation only.  

In August 2005, the RO received a letter from the National 
Personnel Records Center (NPRC) indicating that the NPRC was 
unable to verify U.S. Armed Forces of the Far East (USAFFE) 
service for the veteran.  This evidence was received after 
the June 2005 statement of the case (SOC) was issued and it 
does not appear that the RO has considered this evidence.  
Moreover, the appellant has not waived her right to initial 
RO consideration of this evidence.  See 38 C.F.R. § 
20.1304(c) (2006).  However, as explained more fully below, 
this letter was duplicative of evidence already associated 
with the claims file.  Consequently, the Board may proceed 
with the adjudication of this claim.

The veteran testified before the undersigned Veterans Law 
Judge at a videoconference hearing in June 2007; a transcript 
is of record. 


FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate her claim, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained.  

2.  The veteran's period of active duty service was from 
November 1944 to January 1946.

3.  The Certificate of Death indicates that the veteran died 
on November [redacted], 2002.  The immediate cause of death was 
cerebrovascular accident.  



CONCLUSION OF LAW

The cause of the veteran's death was not due to a disability 
which was incurred in or aggravated by service or which may 
be presumed to have been incurred therein.  38 U.S.C.A. §§ 
1110, 1131, 1310, 5103, 5103A (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309, 3.312 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA with respect to its duty to notify and 
assist a claimant in developing a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2006).    Under the VCAA, upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify a claimant and her representative, if any, 
of any information and medical or lay evidence necessary to 
substantiate the claim.  The United States Court of Appeals 
for Veterans Claims (hereinafter the Court) has held that 
these notice requirements apply to all five elements of a 
service connection claim, which include: (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.159(a)-(c) (2006).  VCAA notice must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).    

The Board finds that the requirements of the VCAA have been 
met and that VA has no further duty prior to Board 
adjudication.  Prior to initial adjudication of the veteran's 
claim, in correspondence dated	in December 2004, the RO 
advised the appellant of what the evidence must show to 
establish entitlement to DIC benefits.  The RO advised the 
appellant of VA's duties under the VCAA and the delegation of 
responsibility between VA and the appellant in procuring the 
evidence relevant to the claim, including which portion of 
the information and evidence necessary to substantiate the 
claim was to be provided by the appellant and which portion 
VA would attempt to obtain on behalf of the appellant.  The 
RO also essentially requested that the appellant send any 
evidence in her possession that pertained to the claim.  

In correspondence dated in May 2007, the RO informed the 
appellant that when service connection is granted, a 
disability rating and effective date of the award is 
assigned.  The RO also explained how the disability rating 
and effective date are determined.  The Board finds that in 
issuing this letter, the RO has satisfied the requirements of 
Dingess/Hartman.

Finally, the Board also finds that the RO has satisfied VA's 
duty to assist.  The RO has obtained the veteran's service 
medical records and memoranda from the Department of Defense 
regarding the veteran's period of active duty service.  The 
appellant has not made the RO or the Board aware of any other 
evidence relevant to her appeal and no further development is 
required to comply with the duty to assist the appellant in 
developing the facts pertinent to her claim.  Accordingly, 
the Board will proceed with appellate review.



Legal Criteria

When a veteran dies of a service-connected disability, the 
veteran's surviving spouse is eligible for dependency and 
indemnity compensation.  38 U.S.C.A. § 1310 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.5(a), 3.312 (2006).  The death of 
a veteran will be considered as having been due to a service-
connected disability where the evidence establishes that such 
disability was either the principal or a contributory cause 
of death.  38 C.F.R. § 3.312(a) (2006).  A principal cause of 
death is one which, singularly or jointly with some other 
condition, was the immediate or underlying cause of death, or 
was etiologically related thereto.  38 C.F.R. § 3.312(b) 
(2006).  A contributory cause of death is one which 
contributed substantially or materially to death, combined to 
cause death, and aided or lent assistance to the production 
of death.  38 C.F.R. § 3.312(c) (2006).  It is not sufficient 
to show that it casually shared in producing death, but 
rather it must be shown that there was a causal connection.  
Id.   

When the veteran is a former POW, certain diseases, if 
manifest to a degree of disability of 10 percent or more at 
any time after discharge, shall be presumed to be service-
connected even though there is no record of such disease 
during service.  38 U.S.C.A. §§ 1112, 1113 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2006).  Included among such diseases 
is stroke and its complications.  38 C.F.R. § 3.309(c) 
(2006).    

When an approximate balance of positive and negative evidence 
regarding the merits of a claim exist, the benefit of the 
doubt in resolving each such issue shall be given to the 
claimant.  See 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 
2007).  

Analysis

The appellant claims that the veteran's active duty service 
included a period during which he was held by the Japanese as 
a POW.  Further, the appellant asserts, the immediate cause 
of the veteran's death was cerebrovascular accident.  The 
appellant concludes, therefore, that the veteran is entitled 
to a presumption of service connection for the cause of his 
death based on § 3.309(c).  

To support her claim, the appellant has submitted the 
veteran's death certificate, a Philippine National Red Cross 
POW certification, a letter from the Office of the Adjutant 
General of the Armed Forces of the Philippines, Clamaint's 
Appeal to War claims Commission, the veteran's letter to the 
War Claims Commission, Application for Ex-Prisoner of War 
Allowance, Japanese Parole certificate for a released POW, a 
Certification from the Armed Forces of the Republic of the 
Philippines, and several of her own statements.  The evidence 
of record also includes affidavits from fellow solders who 
alleged that the veteran had USAFFE status in 1942 and that 
he was a POW at that time. 

On the veteran's death certificate, Dr. C.D. reported that 
the veteran died on November [redacted], 2002 and that the immediate 
cause of death was "cerebro vascular accident."  Dr. C.D. 
listed hypertension as an antecedent cause of death.  
Although Dr. C.D. informed that he had not attended the 
veteran, there exists no contrary evidence pertaining to the 
cause of death.

Regarding the veteran's POW status, the appellant alleges 
that the veteran was a prisoner of war from April 9, 1942 
until October 1, 1942.  Further, the appellant alleges that 
the submitted documents establish that the veteran had active 
duty during that time.  

Service in the Philippine Scouts and in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, including recognized guerrilla service, is 
recognized service for certain VA purposes, as authorized by 
38 U.S.C.A. § 107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.40 
(2006).

As a threshold matter, one claiming entitlement to VA 
benefits must qualify as a claimant by submitting evidence of 
service and character of discharge.  Aguilar v. Derwinski, 2 
Vet. App. 21, 23 (1991).  For the purpose of establishing 
entitlement to VA benefits, VA may accept evidence of service 
submitted by a claimant, such as a DD Form 214, Certificate 
of Release or Discharge from Active Duty, or original 
Certificate of Discharge, without verification from the 
appropriate service department under the following 
conditions: (1) the evidence is a document issued by the 
service department; (2) the document contains needed 
information as to length, time and character of service; and 
(3) in the opinion of VA the document is genuine and the 
information contained in it is accurate.  See 38 C.F.R. § 
3.203(a) (2006).  

When the claimant does not submit evidence of service or the 
evidence submitted does not meet the requirements of § 
3.203(a), VA shall request verification of service from the 
service department.  38 C.F.R. § 3.203(c) (2006).  The 
service department's decision on such matters is conclusive 
and binding on the VA.  Duro v. Derwinski, 2 Vet. App. 530, 
532 (1992).  Thus, if the United States service department 
refuses to verify the claimed service, the applicant's only 
recourse lies within the relevant service department, not 
with VA.  Soria v. Brown, 118 F.3d 747, 749 (Fed. Cir. 1997).  

Here, the evidence does not show that the veteran was on 
active duty service during the period of his alleged POW 
internment.  Collectively, the documents that the appellant 
submitted detailed the veteran's whereabouts and units in the 
Philippines from December 1941 to January 1946.  However, 
none of these documents satisfies the requirement of either 
official documentation issued by a United States service 
department or verification of the claimed service by such a 
department.  See 38 C.F.R. § 3.203(a) (requiring service 
department documentation of service where available), § 
3.203(c) (requiring service department verification of 
service where documentation is not available).

The appellant's own assertions as to the veteran's service 
fail to meet the requirements of 38 C.F.R. § 3.203(a) because 
the assertions do not constitute a document or a verification 
from a United States service department.  The affidavits from 
fellow soldiers fail to meet the requirements of § 3.203(a) 
for the same reasons.  Moreover, the RO searched the names of 
the fellow soldiers who prepared the affidavits, but found no 
VA record for these individuals.  

The VA requested verification of service from the service 
department, but the service department concluded that the 
veteran was did not have active duty service during the 
alleged POW internment in 1942.  In a Form 632, dated in June 
1989, the Department of Defense only verified the veteran's 
service as a member the recognized guerrillas from November 
1944 to January 1946.  According to the 632, the service 
department determined that the appellant had no USAFFE 
service.  As explained, the Board is bound by the service 
department's findings on this matter.

As there is no evidence that the veteran was a POW during his 
active duty service, the veteran is not entitled to the 
presumption in § 3.309(c).  Thus, the Board must deny the 
appellant's claim for entitlement to VA benefits on the basis 
of a lack of legal merit or of entitlement under the law.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  


ORDER

Service connection for the cause of the veteran's death is 
denied.



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


